AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Western District of New York

 

 

Aslin, et al. )
Plaintiff )
v. ) Case No. 6:17-cv-06847-LJV-LGF
University of Rochester, et al. )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I] am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Drs. Aslin, Bixby, Cantlon, Hayden, Heilbronner, Kidd, Mahon, Newport and Piantadosi

i
C Coe \

Date: 11/08/2019

 

Attorney's signature

Paul Peter Hughes 4751475

Printed name and bar number

63 Putnam Street, PO Box 173
Saratoga Springs, NY 12866
United States of America

 

Address

phughes@mcolaw.com

 

E-mail address

(518) 682-6802

 

Telephone number

N/A

FAX number
